Citation Nr: 1611034	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  09-19 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for the service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 20 percent for the service-connected recurrent lower back strain with degenerative disc disease (DDD).

3.  Entitlement to service connection for a peri-vascular gastrointestinal disability, to include claimed as secondary to a service-connected disease or injury.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from August 1967 to April 1970. 

This matter comes before the Board of Veterans' Appeals (the Board) from an August 2008 rating decision in which the RO granted service connection for PTSD and recurrent lower back strain with DDD and assigned 30 and 20 percent evaluations for the disabilities, respectively. The effective date for the assigned ratings was January 22, 2007, the date the Veteran's claims for service connection were received. The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a video-conference hearing in February 2016; a transcript of the hearing is of record.

In May 2009, the RO assigned an increased rating of 50 percent for the service-connected PTSD effective January 22, 2007. As higher schedular ratings for the PTSD are possible during the appeal period, this issue remains before the Board on appeal. See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

During the February 2016 hearing, the Veteran asserted that he has experienced a worsening of the symptoms (increased sleep impairment, nightmares and lots of trouble maintaining effective social relationships, specifically familial relationships) related to his service-connected PTSD.  He was last afforded VA examination addressing this service-connected disability in June 2014.  The Veteran also testified that he has continued to participate in PTSD therapy treatment.  Under the circumstances, the Board finds that current VA examination is necessary for the purpose of ascertaining the current severity of the service-connected PTSD.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

With respect to the service-connected recurrent lower back strain with DDD, the Board notes that in the June 2014 report of VA examination the physician indicates that the Veteran experiences additional limitation in range of motion (ROM) of the thoracolumbar spine following repetitive-use testing.  However, the examiner failed to document how much additional limitation in ROM the Veteran experienced in terms of degrees of lost motion (i.e., whether the additional limitation of motion following repetitive use resulted in limitation of flexion to 30 degrees or less).  Given the inadequacy of the June 2014 VA examination, the Board finds that another examination is needed in this case.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).   

Regarding the claimed peri-vascular gastrointestinal disability, the January 2007 esophago gastro duodenoscopy report findings show esophagitis, Grade A, duodenitis and mild gastritis.  A July 2007 private operative report reflects a diagnosis of ampullary stenosis.  The Veteran asserts that he has current peri-vascular gastrointestinal disability that onset due to service, to include exposure to herbicide agents therein.  He also asserts that current peri-vascular gastrointestinal disability onset secondary to service-connected disease or injury.  Specifically, he contends that a peri-vascular gastrointestinal disability onset as a result of the medication he used to treat his service-connected PTSD.  However, to date, he has not been afforded a VA examination that addresses diagnosis or etiology of his claimed peri-vascular gastrointestinal disability.  Under the circumstances, the Board finds such examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 83   (2006).

  Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated treatment records of the Veteran since October 2015 and associate them with the record.

2.  The Veteran should be scheduled for a VA psychiatric examination to evaluate the current severity and manifestations of his PTSD.  The entire record must be furnished to the examiner.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's PTSD.  The examiner should report all signs and symptoms necessary for rating the Veteran's PTSD.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.

3.  The Veteran should be scheduled for a VA examination to evaluate the current severity and manifestations of his service-connected lower back strain with DDD.  All tests and studies, to include range of motion testing, must be conducted.  The examiner should provide an accurate and fully descriptive assessment of the Veteran's service-connected lower back strain with DDD, to include indication as to whether, and to what extent, the Veteran experiences functional loss due to pain, weakness, excess fatigability, and/or incoordination during flare-ups or with repeated use.  To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner must provide a complete rationale for all the findings and opinions.  

4.  Schedule the Veteran for a VA gastrointestinal disorders examination to determine the nature and likely etiology of the claimed gastrointestinal disability.  The claims file should be made available to the examiner for review prior to examination.  All indicated tests and studies should be performed and the clinical findings should be reported in detail. 

A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions.  After reviewing the entire record, the examiner should identify all current peri-vascular gastrointestinal diagnoses and provide opinions with supporting rationale as to the following: 
 
(a) Whether it is at least as likely as not (50 percent probability or better) any current peri-vascular gastrointestinal disability had its onset due to service, to include exposure to herbicide agents therein.

(b) Whether it is at least as likely as not that any peri-vascular gastrointestinal disability was caused by service-connected disease or injury or medication used for treatment thereof (i.e., did medication used to treat service-connected PTSD cause any peri-vascular gastrointestinal disability).

(c) Whether it is at least as likely as not that any peri-vascular gastrointestinal disability was aggravated by (permanently worsened) service-connected disease or injury or medication used for treatment thereof (i.e., did medication used to treat service-connected PTSD aggravate any peri-vascular gastrointestinal disability).  

If aggravation of any peri-vascular gastrointestinal disability by service-connected disease or injury is shown, the examiner should objectively quantify, to the extent possible, the degree of aggravation beyond the level of impairment had no aggravation occurred.  

The examination report must include complete rationale for all opinions and conclusions reached.

5.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

Then if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




